internal_revenue_service number release date index number ------------------ ------------------------------ ---------------- ------------------------------------------ -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ---------------- telephone number -------------------- refer reply to cc corp plr-117298-13 date date taxpayer state a exchange date date date date date a b x y ---------------- ------------------------------- ---------------------- ------------ ---------------------------------- ---------------------- ------------- -------------------------- -------------------------- --------------------- ------- ---------- --------- --------- plr-117298-13 dear ------------- we respond to your letter dated date requesting rulings under sec_301 and sec_305 of the internal_revenue_code the code additional information was received in a letter dated date the information submitted is summarized below facts taxpayer is a state a corporation that is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year basis taxpayer has one class of voting common_stock outstanding taxpayer stock which is publicly traded and listed on the exchange taxpayer intends to elect under sec_856 of the code to be treated as a real_estate_investment_trust reit effective date first reit taxable_year in connection with the reit election prior to the end of the first reit taxable_year taxpayer intends to distribute all of its earnings_and_profits that were or will be accumulated by taxpayer for all taxable periods ending prior to the first reit taxable_year c_corporation e_p as required by sec_857 specifically taxpayer intends to make one or more distributions to its shareholders with respect to taxpayer stock during the taxable years ending on date and date each referred to as a purging distribution with respect to each purging distribution taxpayer will give each shareholder an election to receive its portion of the distribution i entirely in cash the cash_option or ii entirely in taxpayer stock the equity_option in the event that a shareholder does not make an election that shareholder will be considered to have chosen the equity_option the total amount of cash available in a purging distribution will be a specified percentage of the aggregate value of the purging distribution the cash amount and the cash amount will not be less than percent of the aggregate value of the distribution if the number of shareholders that elect the cash_option would result in the payment of cash in an aggregate amount that is less than or equal to the cash amount then all shareholders electing the cash_option will receive cash equal to the amount elected if the payment of cash would exceed the cash amount then shareholders that elect the cash_option will receive a pro-rated portion of the cash amount which will not be less than percent of its entire entitlement under the distribution and the remaining balance in taxpayer stock taxpayer also anticipates paying cash in lieu of fractional shares of taxpayer stock though cash paid in lieu of fractional shares will not count against the cash amount plr-117298-13 taxpayer also has two classes of convertible debentures one class that was issued on date the date convertible debt and one class that was issued on date the date convertible debt the initial conversion rate for the date convertible debt was a shares of taxpayer stock per dollar_figurex principal_amount and for the date convertible debt was b shares of taxpayer stock per dollar_figurey principal_amount in connection with each purging distribution and pursuant to the terms of each of the convertible debts the conversion rates applicable to the convertible debts will be increased the adjustments which will entitle the holders of convertible debt the holders to receive upon conversion a greater number of shares of taxpayer stock than they otherwise would be entitled to receive if the adjustments to the convertible debts’ conversion rates were not made accordingly the adjustments will entitle the holders to receive upon conversion a greater proportionate interest in the assets or earnings_and_profits of taxpayer than they otherwise would receive if the adjustments were not made taxpayer represents that the calculation of the number of taxpayer shares to be received by any shareholder will be determined over a period of up to two weeks ending as close as practicable to the payment_date based upon a formula utilizing market prices that is designed to equate in value the number of shares to be received with the amount of money that could be received instead similarly taxpayer represents that the adjustment to the conversion rate on each class of the convertible debt is typical for comparable convertible debt in accordance with market practices and norms and designed to adjust the conversion rate so that a holder of the convertible debt receives value comparable to the distribution he would have received had he previously converted his notes into taxpayer stock and thus received the distribution paid on that stock taxpayer represents that it currently does not have a dividend_reinvestment_plan drip in effect and that it may choose to implement a drip in the future accordingly for any taxpayer shareholder participating in a future drip taxpayer represents that the drip will apply to the purging distribution only to the extent of the cash that the taxpayer shareholder would have received in the distribution in the absence of the drip rulings based solely on the information submitted and the representations made we rule as follows any and all of the cash and taxpayer stock distributed during the taxable years ending on date and date in a purging distribution by taxpayer to holders of the taxpayer stock using the election described above shall be treated as a distribution_of_property with respect to the taxpayer stock to which sec_301 applies sec_301 and sec_305 plr-117298-13 the amount of the distribution of taxpayer stock shall be the fair_market_value of such stock on the date of distribution if such purging distribution occurs during the taxable years ending on date and date sec_1_305-1 provided that cash is distributed during the taxable years ending on date and date according to the election described above in a purging distribution by taxpayer to any holders of taxpayer stock then the adjustments made in connection with that distribution to the convertible debt shall constitute a deemed_distribution of taxpayer stock to the holders to which sec_301 applies by reason of sec_305 and c rev_rul c b the amount of the deemed_distribution of stock shall be measured by the fair_market_value as of the date of the adjustments of the number of shares of taxpayer stock deemed distributed to the holders sec_1_305-1 and sec_1_305-3 examples and rev_rul caveats rulings concerning each purging distribution are void and we do not express any opinion on the tax consequences of such distributions if they are not completed during the taxable years ending on date and date further except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of these proposed distributions under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from these distributions that is not specifically covered by the above rulings in particular no opinion is expressed with regard to whether taxpayer will qualify as a reit under subchapter_m of the code the validity of the valuation methodology chosen by taxpayer in determining the number of shares issued in a distribution or any_tax consequences resulting from the establishment of a drip procedural statements the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by plr-117298-13 attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely filiz a serbes branch chief branch office of associate chief_counsel corporate cc
